Citation Nr: 1412194	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-19 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a right thumb fracture.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a hernia.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an ulcer/stomach disorder.

4.  Entitlement to service connection for residuals of a right thumb fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to November 1978.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

As an initial procedural matter, the Board notes that the June 2011 statement of the case also addressed a claim of entitlement to a higher evaluation for bilateral hearing loss, as adjudicated in the May 2010 rating decision; however, the Veteran limited his appeal to the claims above in his July 2011 substantive appeal (VA Form 9).  He did not perfect an appeal as to this other issue.

A hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in March 2012.  A transcript of the hearing is of record.  The Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran did not submit any additional evidence.

A review of the Virtual VA and VBMS electronic claims files reveals evidence of VA treatment dated from 2002 to 2013, added to the record for adjudication of other claimed disorders (Virtual VA); the paper claims file contains copies of many of these records obtained as part of the adjudication of the claims on appeal.  On review, this additional evidence shows that the Veteran has received ongoing treatment for various disorders, to include his ulcer and gastroesophageal reflux disease (GERD), which is a fact previously established in other records reviewed by the agency of original jurisdiction (AOJ) in connection with the claims decided herein.  Moreover, the Board is granting the claim to reopen the issue of residuals of a right thumb fracture.  Thus, this evidence does not materially alter the outcome of the case and is not pertinent to the issues on appeal (i.e., does not have a bearing on the outcome of the appellate issues).  As such, the Board finds that remand for initial AOJ review of these records in relation to these claims is not necessary, and there is no prejudice in proceeding with adjudication of the claims. 

The issue of entitlement to service connection for residuals of a right thumb fracture is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2007 decision, the Board denied the Veteran's claims of entitlement to service connection for residuals of a right thumb fracture, hernia, and an ulcer/stomach disorder.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.

2.  The evidence received since the November 2007 Board decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying service connection claim for residuals of a right thumb fracture.

3.  The evidence received since the November 2007 Board decision, by itself, or in conjunction with previously considered evidence, is either cumulative or redundant of evidence previously of record or does not relate to an unestablished fact necessary to substantiate the underlying service connection claims for a hernia or an ulcer/stomach disorder.

CONCLUSIONS OF LAW

1.  The November 2007 Board decision is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100 (2013).

2.  The evidence received subsequent to the November 2007 Board decision is new and material as to the claim for service connection for residuals of a right thumb fracture, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The evidence received subsequent to the November 2007 Board decision is not new and material as to the claims for service connection for a hernia and an ulcer/stomach disorder, and the claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the decision below, the Board has granted the appeal as to the request to reopen a claim of entitlement to service connection for residuals of a right thumb fracture.  Thus, regardless of whether the notice and assistance requirements have been met in this case as to this issue, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In regard to the remaining requests to reopen for a hernia and an ulcer/stomach disorder, the law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board observes that the Veteran was not provided complete Kent notice in regard to his claims to reopen prior to the initial adjudication of the claims in May 2010.  In this regard, the March 2010 notification letter was sent prior to the initial decision on the claims; this letter notified the Veteran that he needed to submit additional evidence showing that the claimed disorders were related to his military service for the RO to reconsider his claims.  The letter also discussed the division of responsibilities in obtaining such evidence and explained how disability ratings and effective dates are determined.  However, this letter was somewhat unclear as to the bases for the prior denials, did not provide an explanation as to what is meant by new and material evidence, and did not provide the criteria for establishing the underlying claims for service connection.
Nonetheless, the Board finds that any notice deficiency in this regard was not prejudicial to the Veteran, and the Veteran has not contended otherwise.  See Shinseki v. Sanders, 556 U.S. 396, 398-99 (2009) (error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  During the course of the appeal, the Veteran and his representative were provided procedural documents (e.g., a rating decision and a statement of the case (SOC)) setting out the applicable law (including an explanation of new and material evidence), summarizing the evidence, and discussing VA's reasons for denying the claims.  The SOC also clearly explained the finality of the Board's decision.  In addition, the Veteran was provided with multiple notice letters in relation to other claims, to include a March 2011 VCAA notice during the pendency of the current appeal, which explained the concept of new and material evidence and the criteria for establishing service connection.

The Veteran and his representative have also expressed an understanding of the principles involved, inasmuch as they listed and provided evidence to support the claims and advanced supportive argument, to include argument in a Board hearing.  The record was also held open for a 30-day period following the Board hearing to allow for the submission of additional evidence.  Thus, the Veteran had actual knowledge of the information needed to substantiate the claims, and a reasonable person could be expected to understand what information was needed to support the claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (notice error not prejudicial because appellant demonstrated actual knowledge of information and evidence necessary to substantiate claim by way of arguments made to the RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error).  In summary, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision. 

It is also noted that remanding this case to the RO for further notice development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Simply stated, as the Veteran is found to be clearly aware of what he needs to present in order to prevail in these claims, there is no reason to provide him with additional notice regarding information he already knows.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran reported that he received post-service private treatment from LBJ Tropical Medical Center in his July 2010 notice of disagreement, as well as during the Board hearing.  On review, the Board observes that multiple sets of treatment records from LBJ Tropical Medical Center are of record, to include as part of the Veteran's Social Security Administration (SSA) records.  Moreover, the RO sent an August 2010 letter to the Veteran in response to his report of treatment asking that he submit a completed Authorization and Consent to Release Information to the VA (VA Form 21-4142) for any private records, to include from the LBJ Tropical Medical Center, along with a blank authorization form.  Thereafter, while the Veteran submitted copies of treatment records from this facility, he did not submit a completed VA Form 21-4142.  Thus, an attempt cannot be made to obtain them.  He has not otherwise identified any available, outstanding records that are relevant to the claims decided herein.  The record also includes written statements provided by the Veteran and his representative, as well as a transcript of the Board hearing and other lay statements.

The Board does observe that the Veteran has not been afforded VA examinations in connection with the current requests to reopen.  However, the duty to assist does not arise until new and material evidence sufficient to reopen a claim has been received.  See 38 C.F.R. § 3.159(c)(4)(iii); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003) ("[I]n the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion."). 

Moreover, as previously noted, the Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2012.  During the hearing, the Veterans Law Judge set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative with an SOC, which informed them of the laws and regulations relevant to the claims.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

In this case, the Board denied the Veteran's claims of entitlement to service connection for residuals of a right thumb fracture, hernia, and an ulcer/stomach disorder in a November 2007 decision.  In particular, the Board determined that the current disorders were not shown in service or for many years thereafter and there was no nexus to service.  In regard to the right thumb, the Board also determined that there was no current disorder.  The Veteran was notified of that decision and of his appellate rights that same month, but he did not appeal.  Nor did he file a motion for reconsideration, a motion to vacate, or a motion to revise based on clear and unmistakable error.  Therefore, the Board's November 2007 decision became final.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. §§ 20.1100.

Right Thumb

The evidence received since the November 2007 Board decision includes a September 2010 private radiology report showing an impression of mild degenerative arthritis of the interphalangeal joint of the right thumb; no acute fracture.  This evidence was not previously considered by the Board, and it relates to an unestablished fact necessary to substantiate the claim, the lack of a current disorder.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for residuals of a right thumb fracture is reopened.  


Hernia and Ulcer/Stomach Disorder

In this case, the Veteran has asserted that he is entitled to service connection for both a hernia and an ulcer/stomach disorder, to include GERD, because these disorders had their onset during his military service.  His contentions remain essentially the same as those at the time of the November 2007 Board decision.  See, e.g., March 2003 notice of disagreement (initial claims) and March 2012 Bd. Hrg. Tr. at 3.

The evidence of record at the time of the November 2007 Board decision included the Veteran's service treatment records (including hospital records from Fort Ord for in-service treatment, based on a records search which included the treatment time period provided by the Veteran); VA and private treatment records (including records from LBJ Tropical Medical Center and Tripler Army Medical Center); SSA records; September 2005, February 2006, and April 2006 VA opinions for the ulcer/stomach disorder claim; and statements from the Veteran, his wife, and his representative.

The Board previously denied the claims because the disorders were not shown in service or for many years thereafter, and there was no nexus to service.  In reaching this decision, the Board considered the service treatment records showing that the Veteran had treatment for complaints of monthly abdominal pain, resulting in hospitalization for treatment of parasites; however, it was also noted that the service treatment records did not document any subsequent complaints regarding parasites or an indication of an ulcer/stomach disorder, and the Veteran's October 1978 separation examination showed that the abdomen and viscera were within normal limits.

The Board also considered the three VA opinions of record in relation to the ulcer/stomach disorder claim and observed that this evidence failed to establish a nexus between the current ulcers and service.  The Board observed that the February 2006 VA opinion noted that the Veteran was diagnosed as having esophageal ulcers secondary to his GERD.  Notably, the record at that time included an August 2003 EGD procedure report from Tripler Army Medical Center showing impressions of reflux esophagitis, gastritis, and esophageal ulcer at GE junction.  The record also contained VA treatment records showing ongoing treatment for the Veteran's epigastric pain and acid reflux consistent with recurrent peptic ulcer disease and GERD, as well as the Veteran's reports that he had similar pain during service in 1975 for which he was hospitalized and told he had a peptic ulcer at that time.  See, e.g., February and August 2003 VA treatment records.

In regard to a hernia, the Board considered the post-service medical evidence showing that the Veteran did not have hernia surgery until many years after service.  These records included a March 1993 treatment note showing "hernia - 12 years" [1981].  See March 1993 LBJ private treatment record.

The evidence received since November 2007 includes ongoing VA treatment records, a duplicate copy of the SSA records (including private treatment records), the Veteran and his representative's statements, and hearing testimony.  However, the evidence added to the record does not include any non-cumulative evidence that relates to an unestablished fact necessary to substantiate either claim - specifically, a link between any current disorders and the Veteran's military service.

The Veteran has continued to assert that his hernia and ulcer/stomach disorder, to include both ulcers and GERD, are related to service on a direct theory of entitlement.  To the extent the Veteran and his representative currently contend that the latter claim should also include GERD (see Bd. Hrg. Tr. at 28), this diagnosis and related VA treatment was of record at the time of the Board's prior denial.  The findings on the August 2003 EGD procedure report were also of record.  These records were reviewed by the VA examiners in providing the medical opinions considered by the Board in reaching its decision.  Moreover, the record does not otherwise currently suggest that these disorders are related to the Veteran's service so as to warrant reopening of the claim.

The Board notes that, to the extent that the VA treatment records show that the Veteran reported that he was told he had peptic ulcers in service in any of the records received after the November 2007 Board decision, this evidence is cumulative or redundant of other VA treatment records considered by the Board, as noted above.  Moreover, the SSA records and private treatment records added to the record after November 2007 are entirely duplicative of those considered by the Board.  The Board notes that the RO specifically asked the Veteran to provide a completed authorization form for any identified and outstanding private treatment records to support his claims in an August 2010 letter, as discussed above; however, the Veteran did not return this form to the VA.  The Veteran also did not submit any additional evidence during the period the record was left open by the Board following the March 2012 Board hearing.

In other words, the evidence received after the November 2007 Board decision relates to ongoing treatment, where not duplicative, and does not show or suggest any relationship between the current disorders and the Veteran's service such that the evidence could reasonably substantiate the claims were they to be reopened.  See Shade, 24 Vet. App. at 118 (application of "reasonable possibility portion of [§ ] 3.156(a) cannot impose a greater burden to reopening than imposed by Congress by that language in the VCAA.").  Significantly, the evidence missing at the time of the Board decision continues to be absent, and there remains no evidence, other than the Veteran's continued assertions, that his current disorders are related to his military service.

Under these circumstances, the Board concludes that such evidence is not new and material within the meaning of the laws and regulations as set forth above, and as such, there is no basis to reopen the claims of entitlement to service connection for a hernia or an ulcer/stomach disorder.


ORDER

New and material evidence having been submitted as to the claim for service connection for residuals of a right thumb fracture, the claim is reopened.

New and material evidence not having been submitted as to the claim for service connection for a hernia, the claim is denied.

New and material evidence not having been submitted as to the claim for service connection for an ulcer/stomach disorder, the claim is denied.


REMAND

In light of the reopening and upon preliminary review of the evidence of record, the Board finds that further development is necessary prior to final adjudication of the Veteran's right thumb claim.  In particular, the Board observes that the Veteran has not been afforded a VA examination in connection with this claim.

The record now contains a September 2010 radiology report showing a current right thumb diagnosis, as well as competent statements as to an in-service injury from the Veteran and his fellow service member who observed that the Veteran injured his thumb while playing volleyball.  See, e.g., March 2012 Bd. Hrg. Tr. at 3, 9-10; February 2008 buddy statement.  Thus, there is evidence that the Veteran's current symptomatology may be related to his military service, but insufficient medical evidence to make a decision on the claim, thereby satisfying the low threshold for obtaining an examination and resulting opinion as part of VA's duty to assist, as articulated in McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current right thumb disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The Veteran has reported that he has current residuals of a right thumb fracture due to an in-service injury during physical training; his fellow service member recalled this injury occurring during a volleyball game.  A September 2010 private radiology report shows an impression of mild degenerative arthritis of the interphalangeal joint of the thumb; no acute fracture.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right thumb disorders.  For each disorder, he or she should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to his military service, to include as a result of the alleged injury therein.

In rendering this opinion, the examiner should discuss medically known or theoretical causes of the current right thumb disorder(s) and describe how such disorders generally present or develop in most cases, in determining the likelihood that the current disorder(s) is related to in-service events as opposed to some other cause.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be reviewed by the RO/AMC on the basis of additional evidence, to include the VA treatment records in Virtual VA, as appropriate.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


